Citation Nr: 0709163	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for diabetes mellitus with 
diabetic retinopathy.

Entitlement to service connection for migraine headaches.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran's total active duty service 
was from February 1956 to September 1967.  His personnel 
records indicate that his discharge for the period from 
September 1965 to September 1967 was under conditions other 
than honorable.  In addition, an administrative decision from 
April 1968 indicates that his discharge in September 1967 was 
under dishonorable conditions.  Therefore, for the purposes 
of determining entitlement to service connection, the Board 
can only consider the period of honorable service from 
February 1956 to September 1965.

In March 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Baltimore RO.  A 
transcript of this hearing is of record.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Hypertension was not present in service or within one 
year of the veteran's discharge from service, and is not 
etiologically related to service.

2.  Diabetes mellitus was not present in service or within 
one year of the veteran's discharge from service, and is not 
etiologically related to service.
3.  The veteran does not have migraine headaches.  

4.  The veteran experiences recurrent tinnitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and is not presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Migraine headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the claim for an increased rating for 
tinnitus, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2002).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With respect to the veteran's claims for service connection, 
the record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated August 2003 and May 2006, subsequent to the initial 
adjudication of his claims for service connection.  With 
respect to the issue of service connection for migraine 
headaches, the veteran was notified that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his service connection 
claims in a letter mailed in January 2007.  

With respect to the issues of service connection for 
hypertension and diabetes, although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease or diabetes to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection Hypertension

Service medical records contain no evidence that the veteran 
had elevated blood pressure readings or was diagnosed with 
hypertension.  In fact, during service his blood pressure 
readings ranged from 108/64 to 120/80.  The report of 
examination for discharge in August 1965 shows that the 
veteran's vascular system was found to be normal.  Although 
the post-service medical evidence of record shows that the 
veteran currently has hypertension, there is no post-service 
medical evidence of hypertension until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's hypertension and his military service.  In this 
regard, the Board notes that although the veteran was found 
to have high blood pressure during a May 1975 visit to the 
emergency room, he was not diagnosed with hypertension at 
that time.  Although the veteran testified at his March 2003 
hearing that he was first treated for hypertension in 1968, 
the medical evidence of record establishes that the veteran 
was first found to be hypertensive by his private physician 
in September 1992.  

As the record contains no medical evidence of a nexus between 
the veteran's hypertension and his military service, in 
essence, the evidence supportive of the claim is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.



Service Connection Diabetes with Diabetic Retinopathy

Service medical records contain no evidence of treatment or a 
diagnosis of diabetes.  Although the veteran noted on his 
February 1956 and August 1959 reports of medical history that 
he had eye trouble, foot trouble, and had experienced recent 
weight loss, the examiner noted that the veteran had no 
significant abnormalities and no diagnoses were made.  The 
examiner also attributed the veteran's weight loss to his 
working late hours.  The report of examination for discharge 
in August 1965 showed no evidence of diabetes.  

As with the claim for hypertension, the post-service medical 
evidence of record shows that the veteran currently has 
diabetes with diabetic retinopathy, but there is no post-
service medical evidence of diabetes until many years after 
the veteran's discharge from service or of a nexus between 
the veteran's diabetes and his military service.  Again, the 
only evidence linking diabetes to service is the veteran's 
own statements.  As noted above, laypersons are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


Service Connection Migraine Headaches

Service medical records show that the veteran was treated for 
headaches in November 1960 and March 1962 that were 
attributed to sinusitis and an acute fever.  The examination 
report for discharge in August 1965 shows that the veteran 
was found to be neurologically normal upon clinical 
examination.  The post-service evidence of record does not 
contain a diagnosis of migraine headaches.  While the veteran 
was seen in May 1975 at the emergency room for pain in his 
head and dizziness, there was no diagnosis of migraines 
resulting from these complaints.  The veteran is also not 
considered competent to offer such a diagnosis.  See 
Espiritu, 2 Vet. App. 492, 494 (1992).  Therefore, without an 
established diagnosis of a disability, service connection for 
migraine headaches is not in order.

The Board also notes that the veteran has indicated in 
several letters to VA that his headaches are a symptom of his 
hypertension.  As noted above, service connection for 
hypertension is not warranted.  Accordingly, service 
connection for headaches as secondary to hypertension is not 
possible.  


Increased Rating Tinnitus

The veteran claims that his tinnitus warrants a rating 
greater than 10 percent.  The RO assigned an initial rating 
of 10 percent for tinnitus because under Diagnostic Code 
6260, 10 percent is the maximum schedular evaluation for 
tinnitus.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  As there is no schedular 
basis for assigning more than a single, 10 percent rating for 
tinnitus, the veteran's appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Moreover, there is no indication in the record that the 
veteran's service-connected tinnitus, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection and for an increased 
rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus with 
diabetic retinopathy is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

In response to his claim for service connection for hearing 
loss, the veteran was provided a VA audiological examination 
in July 2004.  In the examination report, the examiner noted 
that the veteran provided a copy of a 2003 audiological 
examination that documented bilateral hearing loss; however, 
a copy of this 2003 audiological examination is not of 
record.  Furthermore, in a July 2003 medical release form, 
the veteran stated that he had undergone private treatment 
for hearing loss.  The record does not indicate that the 
originating agency has made any attempt to procure these 
private treatment records.  

The Board also notes that while the veteran was provided 
notice of the evidence needed to substantiate his claim with 
respect to entitlement to service connection for hearing loss 
in August 2003, with respect to his claim for an initial 
compensable rating for bilateral hearing loss, he has not 
been afforded notice of the VCAA and its provisions.  

Additionally, it has been almost 3 years since the last 
audiological examination, and the record may not accurately 
reflect the current severity of the service-connected hearing 
loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, 
a current VA examination should be scheduled.

In light of these circumstances, the case is hereby REMANDED 
to the agency of original jurisdiction for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claim for an increased 
rating for hearing loss, to include the 
notice that he should submit all 
pertinent evidence in his possession.

2.  The AOJ should contact the veteran 
and request that he provide a copy of the 
2003 audiogram referenced in the July 
2004 VA examination report.

3.  The AOJ should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including the 
treatment records pertaining to hearing 
loss from Dr. Anthony Hammond referenced 
by the veteran on his July 2003 medical 
release form.  If the AOJ is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran to provide the outstanding 
evidence.

4.  The veteran should then be afforded a 
VA audiology examination to determine the 
current nature and severity of his 
hearing loss.  The claims folder should 
be made available to the examiner for 
review in conjunction with examination.  

5.  Thereafter, the AOJ should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AOJ 
should issue a supplemental statement of 
the case and afford the veteran an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).    



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


